PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/966,535
Filing Date: 31 Jul 2020
Appellant(s): BRITISH TELECOMMUNICATIONS PUBLIC LIMITED COMPANY



__________________
Raymond Y. Mah
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. 	Advisory Action
a.	In response to Appellant’s Section(s) I, Examiner Disagrees.
A corrected PTO-304 Advisory Action dated 03/10/2022 was provided to Appellant to supersede and replace any remarks provided in a prior Advisory Action dated 2/11/2022.  The Advisory Action dated 3/10/2022 clarified the prosecution record and maintained arguments presented in the Final Rejection dated 11/1/2021.  Applicant had a fair opportunity to respond and no amendments were presented after the Final Rejection.

II. 	102(a)(1) rejection under Walley
a.	In response to Appellant’s Section II (A) Claims 1 and 7, Examiner Disagrees.
Appellant’s contention is that Walley fails to disclose “a reliability monitoring element which identifies effectiveness of individual policies by identifying an intended outcome from a policy, measuring an input from a sensor following implementation of a policy, and comparing the input from the sensor with the intended outcome”.  Further, that Walley fails to disclose “each policy includes a check function for assessing the result of that policy’s application, using a sensor input to monitor if actions generated by the policy are successful in moving the system towards a system state specified by the policy”. (Appeal Brief pp. 9-13).
However, Walley teaches a policy that is associated with received data values, the data values can received at multiple time instances and not only when triggered by a threshold (see para. 26). A policy includes at least one condition and at least one action to be performed when a condition is satisfied (i.e. “intended outcome”).  An embodiment disclosed is one in which a selected policy includes a condition related to an egg count in a refrigerator (e.g. the condition can be that if the egg count is less than three), and the action can be to communicate with a store (e.g. to order more eggs when the condition is satisfied).  Therefore, “effectiveness” of a policy is determined by identifying the policies conditions and actions (see paras. 29-31) (i.e. “intended outcome”), gathering data values (e.g. log of egg count) from sensors (see paras. 32-34) (i.e. “measuring an input…following implementation of a policy”) and comparing the data values to the condition and further to actions taken (e.g. comparing the egg count to condition, determining patterns over time for the egg count) (see paras. 32-34) (i.e. “comparing the input…with the intended outcome”).
Further, in regards to “check function for assessing the result of that policy’s application using a sensor input to monitor if actions generated by the policy are successful in moving the system towards a system state specified by the policy” Walley teaches that the policies are adjusted (i.e. “check function”) if, for example user behavior changes in regards to egg use, the policies are no longer being met (see paras. 34-35).  Further, the adjustments to the policies can be based on data values collected other sensor (e.g. to estimate egg count both weight measurement device and camera are used and if any differences in values are noticed, sensor being inaccurate can be determined which would trigger adjustment of policy) (see paras. 47 and 50-53). 
 
b.	In response to Appellant’s Section II (B) claims 2 and 8, Examiner Disagrees.
Appellant contends that claims 2 and 8 are not taught by Walley (Appeal Brief, pp. 13-14).  However, Examiners reasoning (note paragraph citation was incorrect, however reasoning provided indicated teachings) provided in the Final Rejection stated that Walley teaches patterns are based on data values received from sensors over time to determine if adjustments need to be made, wherein patterns are evaluated when a log has been created and a function of time (i.e. “after a predetermined period”) (e.g. after monitoring for a couple of weeks) (see paras. 34, 37, 39 and 65). Further, as noted above the adjustments can be based on sensors being inaccurate and device can be then allowed to stop gathering information (i.e. “stabilize”) (see paras. 47 and 50-53).  

c.	In response to Appellant’s Section II (C and D) claims 3-5 and 9-11, Examiner Disagrees.
Appellant contends that claims 3-5 and 9-11 are not taught by Walley, since a “quality ranking of the policy” is not generated (Appeal Brief, pp. 14-15).  However, the broadest reasonable interpretation of the limitation "quality ranking" in light of the specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that the quality ranking is compared to thresholds being met and requiring checks or adjustments (see published specification para. 28-31).  Walley teaches evaluating policies based on thresholds being met and further adjusting the policies (i.e. “quality ranking”) (see paras. 36-41).  Further, wherein user can be alerted of adjustments needed (see para. 65) (i.e. “policies with low quality ranking are alerted to a user” of claim 5).
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
Conferees:

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        

/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.